DETAILED ACTION
The applicant’s submission filed on 12/30/2020 is acknowledged.

Election/Restrictions
Claims 1-13 and 16-18 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 07/09/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claim 14-15 are rejoined because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows:

Authorization for this examiner’s amendment was given in an interview with Steven Terranova on 02/22/2022.

Referring to claims 14-15, Rejoin or add claims 14-15.


Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 12/30/2020 and patent board decision on 12/02/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-15 and 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a centering frame mountable at a hole in a wall of 

Referring to claims 16 and 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 16; the limitations “An electrical junction box comprising a centering frame mounted at the hole in one of said walls, the centering frame including a first rim extending perpendicular to an exterior surface of the one of said walls, a flange extending parallel to the one of said walls  within the first rim and defining a central opening, and a second rim extending perpendicular to an interior surface of the one of said walls; the first clamping plate being disposed on a first side of the centering frame within the first rim and with the post extending through the central opening; the second clamping plate being disposed on a second side of the centering frame opposite the first 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

/PARESH PAGHADAL/Primary Examiner, Art Unit 2847